                                                                                  FILED
                                                                                  Oct 012019
 1   Collette Stark (Not an attorney)                                       CLERK, U.S. DISTRICT COURT
                                                                         SOUTHERN DISTRICT OF CALIFORNIJ
     2175 Cowley Way                                                     BY          s1 Julieo      DEPU1 tt'
 2   San Diego, CA 92110
     (619) 347-0726
 3

 4   Plaintiff In Pro Per
 5

 6

 7               THE UNITED STATES FEDERAL DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
     Collette Stark,                                 Civil Case No.   '19CV1897 CAB WVG
JO
                  Plaintiff,
11                                                      1. NEGLIGENT VIOLATIONS OF
           vs.                                             THE TELEPHONE
12
                                                           CONSUMER PROTECTION
13
     FUSION CONSUL TING SERVICES                           ACT [47 U.S.C §227 (b)]
                                                        2. WILLFUL VIOLATIONS OF
14
     #2, LLC, a Florida limited liability                  THE TELEPHONE
15                                                         CONSUMER PROTECTION
     company,
                                                           ACT [47 U.S.C. §227(b)]
16
                  Defendant.                            3. NEGLIGENT VIOLATIONS OF
17                                                         THE TELEPHONE
                                                           CONSUMER PROTECTION
18                                                         ACT [47 U.S.C. §227 (c)]
19
                                                        4. WILLFUL VIOLATIONS OF
                                                           THE TELEPHONE
20                                                         CONSUMER PROTECTION
                                                           ACT [47 U.S.C. §227(c)]
21
                                                        5. VIOLATION OF CALIFORNIA
22                                                         INVASION OF PRIVANCY
                                                           ACT [PC §632.7]
23

24                                                   JURY TRIAL REQUESTED
                                                 )
25   -------------

                               PLAINTIFF STARK' S INITIAL COMPLAINT- I
                                                                                                                19cv
           Plaintiff Collette Stark ("Plaintiff'), an individual, alleges the following
     upon information and belief based upon personal knowledge:
 2

 3                              I. NATURE OF THE CASE

 4   1.    Plaintiff brings this action seeking damages and any other available legal or

 5
     equitable remedies resulting from the illegal actions of FUSION CONSULTING
 6
     SERVICES #2, LLC, a Florida limited liability company ("Defendant" or "Fusion
 7

 8
     Consulting Services #2"), in negligently, knowingly, and/or willfully contacting

 9   Plaintiff on Plaintiffs cellular telephone in violation of the Telephone Consumer
10
     Protection Act, 47. U.S.C. § 227 et seq. ("TCPA") and related regulations,
11
     specifically the National Do-Not-Call provisions, thereby invading Plaintiffs
12

13   privacy. Further, Defendant violated California's Invasion of Privacy Act (CIPA)

14   by illegally recording the telemarketing call it made to Plaintiff without disclosing
15
     that such call was being recorded by Defendant, all in violation of PC §63 7 .2 and
16
     PC §632.7.
17

18   2.    Fusion Consulting Services #2, LLC also uses the name Remittance Capital

19   Management and any judgement should be rendered against both names.
20
                              II. JURISDICTION & VENUE
21
     3.    Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff, a
22

23   resident of California, seeks relief from the United States Federal District Court,

24   Southern District of California. For each TCPA subsection (b and c), Plaintiff also
25
     seeks up to $1,500.00 in damages for each call in violation of the TCPA, which,

                             PLAINTIFF STARK'S INITIAL COMPLAINT-2
                                                                                             19cv
     when all calls are added up, exceeds the threshold required for federal court

 2   jurisdiction.
 3
     4.     The Court has ancillary jurisdiction, in its discretion, over the attendant state
 4
     law claims.
 5

 6
     5.     This Court also has federal-question subject matter jurisdiction over the

 7   Plaintiffs TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a
 8
     federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012).
 9
     6.     This Court has personal jurisdiction over Fusion Consulting Services #2
10

11   because a substantial part of the wrongful acts alleged in this Complaint were

12   committed in California. For example, Fusion Consulting Services #2 made illegal
13
     telemarketing robocalls to Ms. Stark, with area code 619, while she was in
14
     California. Fusion Consulting Services #2 has also subjected themselves to
15

16   personal jurisdiction in California because they are running and abetting said

17   criminal operation.
18
     7.     Venue is proper in the United States District Court for the Southern District
19
     of California pursuant to 28 U.S.C. § 1391(b) and because Defendant does
20

21   business within the State of California and Plaintiff resides within the County of
22
     San Diego.
23
     8.     Defendant has purposefully directed its activities into California and has
24

25
     thus enjoyed the benefits and protections of California law.


                              PLAINTIFF STARK'S INITIAL COMPLAINT- 3
                                                                                                19cv
 2                                      III. PARTIES
 3   9.    Plaintiff, Collette Stark. ("Plaintiff'), is an individual and resident in
 4
     California.
 5
     10.   Defendant Fusion Consulting Services #2, LLC is a business loan company,
 6

 7   and is a "person" as defined by 47 U.S.C. § 153 (39).

 8   11.   The above named Defendant, and its subsidiaries and agents, are collectively
 9
     referred to as "Defendants." The true names and capacities of the Defendants sued
10

     herein as DOE DEFENDANTS 1 through 10, inclusive, are currently unknown to
11

12   Plaintiff, who therefore sues such Defendants by fictitious names. Each of the
13
     Defendants designated herein as a DOE is legally responsible for the unlawful acts
14
     alleged herein. Plaintiff will seek leave of Court to amend the Complaint to reflect
15

16
     the true names and capacities of the DOE Defendants when such identities become

17   known.
18
     12.   Plaintiff is informed and believes that at all relevant times, each and every
19
     Defendant was acting as an agent and/or employee of each of the other Defendants
20

21   and was acting within the course and scope of said agency and/or employment wit

22   the full knowledge and consent of each of the other Defendants. Plaintiff is
23
     informed and believes that each of the acts and/or omissions complained of herein
24
     was made known to, and ratified by, each of the other Defendants. Defendant
25


                             PLAINTIFF STARK'S INITIAL COMPLAINT-4
                                                                                            19cv
     controlled every aspect of its agent's operations including the scripts to be read on

 2   each call and the fact that Defendant required its agent to record each
 3
     telemarketing call.
 4
                             VI. FACTUAL ALLEGATIONS
 5

 6
     13.   On or about September 26, 2019, Defendant contacted Plaintiff on Plaintiff

 7   cellular telephone numbers ending in -0726, in an attempt to solicit Plaintiff to
 8
     purchase Defendant's services.
 9
     14.   Defendant FUSION CONSULTING SERVICES #2, LLC, is a limited
10

11   liability company formed in Florida September 8, 2016 with entity number

12   L16000168112 and federal EIN of XX-XXXXXXX.
13
     15.   Defendant Fusion Consulting Services #2 used a "Vicidial" ATDS system to
14
     robodial Plaintiff on Plaintiffs cell phone to sell Plaintiff merchant credit card
15

16   processmg.

17   16.   Defendant is being sued for violating 47 USC §227(b)(l)(A), 47 USC
18
     §227(c)(5) and PC §§632.7 and 637.2.
19

     17.   Defendant Fusion Consulting Services #2 is located 321 83 rd Street, Suite
20

21   8A, Miami Beach, FL 33141.
22
     18.   Federal Rule of Civil Procedure 8(b)(2) requires a denial in the Answer to
23
     this Complaint to be fairly responded to and not merely a blanket denial without
24

25
     explanation.


                             PLAINTIFF STARK'S INITIAL COMPLAINT- 5
                                                                                             19cv
     19.     Defendant owns and uses www.remittancecapitalmanagement.com which

 2   can be viewed in California.
 3
     20.     Martin Heiman is an officer of Defendant.
 4
     21.     Martin Heiman is an owner of Defendant.
 5

 6
     22.     Martin Heiman called Plaintiff from 321-414-3111 to 619-347-0726 and

 7   spoke to Collette Stark.
 8
     23.     Defendant called Plaintiff to solicit on 9/26/2019 at 4:09 PM from 321-414-
 9
     3111.
10

11   24.     Defendant called Plaintiff to solicit on 9/27/2019 at 8:56 AM from 321-414-

12   31111.
13
     25.     Defendant called Plaintiff to solicit on 9/27/2019 at 9:05 AM from 321-414-
14
     31111.
15

16   26.     Defendant called Plaintiff to solicit on 9/27/2019 at 9:12 AM from 321-414-

17   31111.
18
     27.     Defendant called Plaintiff to solicit on 9/27/2019 at 11 :22 AM from 321-
19
     414-31111.
20

21   28.     Defendant called Plaintiff to solicit on 9/27/2019 at 1:06 PM from 321-414-

22   31111.
23
     29.     Defendant called Plaintiff to solicit on 9/30/2019 at 7:31 AM from 321-414-
24

25   31111.

                                PLAINTIFF STARK'S INITIAL COMPLAINT- 6
                                                                                           19cv
     30.     Defendant called Plaintiff to solicit on 9/30/2019 at 8:21 AM from 321-414-

 2   31111.
 3
     31.     Defendant called Plaintiff to solicit on 9/30/2019 at 8:27 AM from 321-414-
 4
     31111.
 5

 6
     32.     Fusion Consulting Services #2 does not have a California Finance Lender

 7   license.
 8
     33.     Defendant has failed to obtain a bond as required of all lending
 9
     organizations in California.
10

11   34.     Fusion Consulting Services #2 has never filed a California state tax return.

12   35.     Fusion Consulting Services #2 has been sued for TCPA violations in the
13
     past.
14
     36.     Fusion Consulting Services #2 is illegally doing business in California.
15

16   37.     Fusion Consulting Services #2 has failed to register as a telemarketer in

17
     California with the California Department of Justice.
18
     38.     Defendant has failed to obtain a telemarketers bond in California as required
19
     by the California Department of Justice.
20

21   39.     Fusion Consulting Services #2 exerts control over their third party
22
     telemarketing lead source.
23
     40.     Fusion Consulting Services #2 requires its lead source to ask certain
24

25
     questions of the prospective clients before the lead source can transfer the call to


                              PLAINTIFF STARK'S INITIAL COMPLAINT- 7
                                                                                             19cv
     Fusion Consulting Services #2 employees.

 2   41.    Fusion Consulting Services #2 began harassing Plaintiff on or about June 30,
 3
     2019 at which time Plaintiff expressly told Defendant to stop calling and to send a
 4
     written copy of its Do Not Call policy. Then Defendant called again and again.
 5

 6
     42.    Additionally, Defendant hired Martin Heiman to call Plaintiff from 321-414-

 7   3111 at 7:58 AM on September 26, 2019 to illegally sell Plaintiff bogus merchant
 8
     cash advance loans. There were many calls prior to these because Martin Heiman
 9
     already knew Plaintiffs name and email address.
10

11   43.    Calling Plaintiffs cell phone in California prior to 8 :00 AM is a violation of

12   the FTC and FCC regulations and therefore a violation of 47 USC §227(c)(5).
13
     44.    Defendant Fusion Consulting Services #2 also called Plaintiff from a
14
     blocked number on September 20, 2019 at or around 2:10 PM. Plaintiff did not
15

16   consent to, nor give permission for, the subsequent call made by Defendant to

17
     Plaintiff.
18
     45.    Often telemarketers higher controlled third parties to do their initial illegal
19

     calling in violation of the TCP A. The initial lead source always plays coy and will
20

21   not divulge who they are or who they are working for. That in and of itself is a
22
     violation of the FCC's Telemarketing Sales Rule and actionable under 47 USC
23
     §227( c)(5). The only way that Plaintiff can find out who the TCPA violator is, is
24

25
     to fain interest and "play along" on the call as the telemarketer reads the script and


                              PLAINTIFF STARK' S INITIAL COMPLAINT- 8
                                                                                              19cv
     illegally records the responses so they can sell the lead to Defendant Fusion

 2   Consulting Services #2.
 3
     46.    Further, consent must be in writing and signed by the person called.
 4
     Plaintiff did not sign any consent to be called.
 5

 6
     4 7.   The Honorable District Judge Chad F. Kenney stated on May 1, 2019 in case

 7   number 18-cv-02071, Shelton vs. Fast Advance Funding, LLC: "Well, the only
 8
     way this, this act is going to get any teeth in it at all is through a serial litigant."
 9
     48.    Judge Kenney was referring to the TCPA when he made this above
10

11   statement on the record.

12   49.    Defendant directly called Plaintiff on her DNC registered cell phone in
13
     violation of the TCPA.
14
     50.    The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter
15

16   alia, illegal telemarketing to Plaintiffs DNC registered cellular phone through the

17   use of an ATDS is expressly alleged against Defendant Fusion Consulting Services
18
     #2.
19

     51.    Fusion Consulting Services #2 has been illegally calling Ms. Stark, without
20

21   her consent, with autodialed and prerecorded calls ("robocalls") as well as "live-

22   transfer" calls using an ATDS. Ms. Stark brings this action under the Telephone
23
     Consumer Protection Act, 47 U.S.C. § 227 ("TCPA"), in hopes that an injunction
24

25
     and damages will encourage Fusion Consulting Services #2, to change their ways.


                               PLAINTIFF STARK'S INITIAL COMPLAINT- 9
                                                                                                19cv
     To be clear, Plaintiff is suing Fusion Consulting Services #2 for the directly dialed

 2   calls. There were other calls through lead generators but this lawsuit is for the
 3
     direct autodialed called to Plaintiff cell phone.
 4
     52.   Defendant used an "automatic telephone dialing system" as defined by 47
 5

 6
     U.S.C. § 227(a)(l) to place its call to Plaintiff seeking to solicit its services.

 7   53.   Defendant contacted or attempted to contact Plaintiff from telephone
 8
     numbers 321-414-3111 confirmed to be Defendant's number.
 9
     54.   Defendant's calls constituted calls that were not for emergency purposes as
10

11   defined by 47 U.S.C. § 227(b)(l)(A).

12   55.   During all relevant times, Defendant did not possess Plaintiff's "prior
13
     express consent" to receive calls using an automatic telephone dialing system or an
14
     automatic telephone dialing system or an artificial or prerecorded voice on its
15

l6   cellular telephone pursuant to 47 U.S.C.§227(b)(l)(A). At no time did Plaintiff

17   provide, give or grant express written permission to be called nor to be robo-dialed
18
     by Defendant or its agents.
19
     56.   Further, Plaintiff's cellular telephone number ending in -0726 was added to
20

21   the National Do-Not-Call Registry on or about February 13, 2007.
22
     57.   Defendant placed multiple calls soliciting its business to Plaintiff on its
23
     cellular telephones ending in -0726 in or around June 2019 and continuing through
24

25
     September 2019.


                             PLAINTIFF STARK'S INITIAL COMPLAINT- 10
                                                                                             19cv
     58.   Such calls constitute solicitation calls pursuant to 47 C.F.R. § 64.1200(c)(2)

 2   as they were attempts to promote or sell Defendant's services.
 3
     59.   Plaintiff received numerous solicitation calls from Defendant within a 12-
 4
     month period.
 5

 6
     60.   Defendant continued to call Plaintiff on its telephone number -0726 in an

 7   attempt to solicit its services and in violation of the National Do-Not-Call
 8
     provisions of the TCPA.
 9
     61.   Upon information and belief, and based on Plaintiffs experiences of being
10

11   called by Defendant after being on the National Do-Not-Call list for several years

12   prior to Defendant's initial call, and at all relevant times, Defendant failed to
13
     establish and implement reasonable practices and procedures to effectively prevent
14
     telephone solicitations in violation of the regulations prescribed under 47 U.S.C.
15

16   §227(c)(5).

17   62.   Plaintiff was harmed by the acts of Defendant in at least the following ways:
18
     Defendant illegally contacted Plaintiff via her telephone for solicitation purposes,
19
     thereby invading the privacy of said Plaintiff whose telephone number was on the
20

21   National Do-Not-Call Registry. Plaintiff was damaged thereby.
22
     63.   Plaintiff is suing as a person that received numerous solicitation calls from
23
     Defendant within a 12-month period, who had not granted Defendant prior express
24

25
     consent and did not have an established business relationship with Defendant.


                             PLAINTIFF STARK'S INITIAL COMPLAINT- 11
                                                                                            19cv
     64.   Defendant illegally recorded each telemarketing call that it made to Plaintiff

 2   in violation of California Penal Codes §632.7 and §637.2. Defendant owes
 3
     Plaintiff $5,000 for each and every illegally recorded call.
 4
     65.   Martin Heiman admitted on the last call that all calls that he made and that
 5

 6
     his company made to Stark were recorded and that he could send Stark a copy of

 7   those recorded calls, none of which had any disclosure or warning of the fact of
 8
     recording.
 9
     66.   The TCPA provides a private cause of action to persons who receive calls in
10

11   violation of§ 227(b). 47 U.S.C. § 227(b)(3).

12   67.   The TCPA makes it unlawful to make telemarketing solicitations to
13
     telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(c); 47
14
     C.F.R. § 64.1200(c)(2).
15

16   68.   The TCP A provides a private cause of action to persons who receive calls in

17   violation of§ 227(c). 47 U.S.C. § 227(c)(5).
18
                                       V. STANDING
19
     69.    The court must evaluate lack of statutory standing under the Rule l 2(b )(6)
20

21   standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,
22
     because Plaintiff is proceeding pro se, her complaint "must be held to less stringent
23
     standards than formal pleadings drafted by lawyers" and must be "liberally
24

25
     construed." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reaffirming


                            PLAINTIFF STARK'S INITIAL COMPLAINT- 12
                                                                                             19cv
     standard for prose complaints post-Twombly). The Ninth Circuit has concluded

 2   that the court's treatment of pro se filings after Twombly and Iqbal remain the same
 3
     and prose pleadings must continue to be liberally construed. Hebbe v. Pliler, 627
 4
     F.3d 338,342 (9th Cir. 2010); see also McGowan v. Hulick, 612 F.3d 636, 640-42
 5

 6
     (7th Cir. 2010); Bustos v. Martini Club Inc., 599 F.3d 458, 461-62 (5th Cir. 2010);

 7   Harris v. Mills, 572 F.3d 66, 71-72 (2d Cir. 2009) (noting that even following
 8
     Twombly and Iqbal, "we remain obligated to construe a pro se complaint
 9
     liberally").
10

11   70.    Standing is proper under Article III of the Constitution of the United States

12   of America because Plaintiff's claims state:
13
     71.    A valid injury in fact;
14
     72.    which is traceable to the conduct of Defendant;
15

16   73.    and is likely to be redressed by a favorable judicial decision. See, Spokeo,

17   Inc. v. Robins, 578 U.S. __(2016) at 6, and Lujan v. Defenders of Wildlife, 504
18
     U.S. 555 at 560. In order to meet the standard laid out in Spokeo and Lujan,
19
     Plaintiffs must clearly allege facts demonstrating all three prongs above.
20

21          The "Injury in Fact" Prong
22
     74.    Plaintiff's injury in fact, must be both "concrete" and "particularized" in
23
     order to satisfy the requirements of Article III of the Constitution, as laid out in
24

25
     Spokeo (Id.). For an injury to be "concrete," it must be a de facto injury, meaning


                             PLAINTIFF STARK'S INITlAL COMPLAINT- 13
                                                                                            19cv
     that it actually exists. In the present case, Plaintiff was called on her cellular phone

 2   at least five times by Defendant. In fact, Plaintiff expressly informed Defendant to
 3
     cease and desist from all future telemarketing on the very first call. Such calls are
 4
     a nuisance, an invasion of privacy, and an expense to Plaintiff in multiple ways.
 5

 6
     Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637,638 (7th Cir. 2012).

 7   Defendant's invasion of Plaintiffs right to privacy is further exacerbated by the
 8
     fact that Plaintiffs phone number, at all times relevant to this litigation, was on the
 9
     National Do-Not-Call Registry ( hereinafter, "DNC Registry"). As well, Plaintiff
10

11   had no prior business relationship with Defendant prior to receiving the seriously

12   harassing and annoying calls by Fusion Consulting Services #2. All of Plaintiffs
13
     injuries are concrete and de facto. For an injury to be "particularized" means that
14
     the injury must "affect the plaintiff in a personal and individual way." Spokeo, Inc.
15

16   v. Robins, 135 S.Ct. 1540, 578 US.        (2016) at 14. In the instant case, it was

17   Plaintiffs phone that was called and it was Plaintiff who answered the calls. It
18
     was Plaintiffs personal privacy and peace that was invaded by Defendant's
19
     persistent phone calls using an ATDS and a pre-recoded message, despite Plaintiff
20

21   having no prior business relationship with Defendant and Plaintiffs attempt to
22
     avoid the damage by registering her number on the DNC Registry.
23
           The "Traceable to the Conduct of Defendant" Prong
24

25
     75.   The second prong required to establish standing at the pleadings phase is


                             PLAINTIFF STARK'S INITIAL COMPLAINT- 14
                                                                                                19cv
     that Plaintiff must allege facts to show that their injury is traceable to the conduct

 2   of Defendant. In the instant case, this prong is met by the fact that the calls to
 3
     Plaintiffs cellular phone and home phone (land line) were placed either by
 4
     Defendant directly, or by Defendant's agent at the express direction and control of
 5

 6
     Defendant. See Jones v. Royal Admin. Servs., 866 F.3d 1100 (9th Cir. 2017) ten

 7   factor test from the 9th Circuit and Civil code §2307.
 8
           The "Injury is Likely to be Redressed by a Favorable Judicial Opinion"
 9
     Prong
10

11   76.   The third prong to establish standing at the pleadings phase requires Plaintif

12   to allege facts to show that the injury is likely to be redressed by a favorable
13
     judicial opinion. In the present case, Plaintiffs Prayers for Relief includes a
14
     request for damages for each call made by Defendant, as authorized by statute in
15

16   47 U.S.C. § 227. The statutory damages were set by Congress and specifically

17   redress the financial damages suffered by Plaintiff. Furthermore, Plaintiffs
18
     Prayers for Relief request injunctive relief to restrain Defendant from the alleged
19
     abusive practices in the future. The award of monetary damages and the order for
20

21   injunctive relief redress the injuries of the past and prevent further injury in the
22
     future. Because all standing requirements of Article III of the U.S. Constitution
23
     have been met, as laid out in Spokeo, Inc. v. Robins, 578 U.S._ (2016), Plaintiff
24

25
     has standing to sue Defendant on the stated claims.


                             PLAINTIFF STARK' S INITIAL COMPLAINT- 15
                                                                                              19cv
     77.   "To establish injury in fact, a plaintiff must show that he or she suffered 'an

 2   invasion of a legally protected interest' that is 'concrete and particularized' and
 3
     'actual or imminent, not conjectural or hypothetical."' Spokeo. at 1548 (quoting
 4
     Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite
 5

 6
     distinct from particularization. Id. An injury is "particularized" if it affects "the

 7   plaintiff in a personal and individual way." Id. In addition, for an injury to be
 8
     "concrete", it must be "de facto," meaning that it is "real" and not "abstract." Id.
 9
     However, an injury need not be "tangible" in order to be "concrete," and intangible
10

11   injuries may constitute injury in fact. Id. at 1549. In order to determine whether an

12   intangible harm constitutes injury in fact, Spokeo provided two factors to be
13
     considered: "history and the judgment of Congress." Id. at 1549. Specifically, "(1)
14
     whether the statutory violation bears a 'close relationship to a harm that has
15

16   traditionally been regarded as providing a basis for a lawsuit in English or

17   American courts,' and (2) congressional judgment in establishing the statutory
18
     right, including whether the statutory right is substantive or procedural." Matera v.
19
     Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).
20

21   Spokeo also held that "the violation of a procedural right granted by statute can be
22
     sufficient in some circumstances to constitute injury in fact." Spokeo, 136 S. Ct. at
23
     1549. In such a case, a plaintiff "need not allege any additional harm beyond the
24

25
     one [the legislature] has identified." Id.


                             PLAINTIFF STARK'S INITIAL COMPLAINT- 16
                                                                                             19cv
     78.   Here, Plaintiff alleges that Defendant Fusion Consulting Services #2

 2   contacted him using a "telephone dialing system." This is insufficient standing
 3
     alone, but as in Charkchyan and Kramer, Plaintiff alleges sufficient additional
 4
     facts. First, one of the calls is available to the Court as audio recordings of the
 5

 6
     robotic voice message that initiated the calls. Second, the calls are solicitation

 7   advertisements: they advertise Defendant Fusion Consulting Services #2' s
 8
     services for which Plaintiff has absolutely not use or interest. Third, Plaintiff
 9
     declares that he has never heard of Defendant Fusion Consulting Services #2,
10

11   visited any location operated by said Defendant prior to the harassing and

12   annoying calls, nor provided her cellular telephone number to said Defendant or
13
     consented to receive calls from Defendant. Plaintiff also has had no prior business
14
     relationship with Defendant. Plaintiff had no reason to be in contact with
15

16   Defendant Fusion Consulting Services #2 nor has he ever purchased any kind of

17   product or service that they are selling. Plaintiffs allegations are sufficient to
18
     establish that Defendant used ATDS in sending their prerecorded solicitation
19
     messages illegally and in direct violation of the TCPA.
20

21   79.   In Plaintiffs case, the allegations establish that she did not give prior express
22
     consent. She declared that he was "the regular user and subscriber to the cellular
23
     telephone number at issue." She also declared that she has "never heard of
24

25
     [Defendant], visited any location operated by [Defendant], provided [his] cellular


                             PLAINTIFF STARK'S INITIAL COMPLAINT- 17
                                                                                               19cv
     telephone number to [Defendant] or consented to receive text messages from

 2   [Defendant]." As in Charkchyan, these allegations are sufficient to support

 3
     Plaintiffs claims that he did not give prior express consent authorizing Defendant
 4
     to send the prerecorded messages, nor to use an ATDS.
 5

 6
                                 FIRST CAUSE OF ACTION

 7           Negligent Violations of the Telephone Consumer Protection Act

 8                                    47 U.S.C. §227(b).
 9
     80.    Plaintiff repeats and incorporates by reference into this cause of action the
10
     allegations set forth above at Paragraphs 1-79.
11

     81.    The foregoing acts and omissions of Defendant constitute numerous and
12

13   multiple negligent violations of the TCPA, including but not limited to each and
14
     every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular 47
15
     U.S.C. § 227 (b )(1 )(A).
16

17   82.    As a result of Defendant's negligent violations of 47 U.S.C. § 227(b),

18   Plaintiff is entitled to an award of$500.00 in statutory damages, for each and every
19
     violation, pursuant to 47 U.S.C. § 227 (b)(3)(B).
20
     83.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
21

22   in the future.

23                               SECOND CAUSE OF ACTION
24
     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
25
                                       47 U.S.C. §227(b)
                             PLAINTIFF STARK'S INITIAL COMPLAINT- 18
                                                                                               19cv
     84.    Plaintiff repeats and incorporates by reference into this cause of action the

 2   allegations set forth above at Paragraphs 1-83.
 3
     85.    The foregoing acts and omissions of Defendant constitute numerous and
 4
     multiple knowing and/or willful violations of the TCPA, including but not limited
 5

 6
     to each and every one of the above cited provisions of 47 U.S.C. § 227(b), and in

 7   particular 47 U.S.C. § 227 (b)(l)(A).
 8
     86.    As a result of Defendant's knowing and/or willful violations of 47 U.S.C.
 9
     §227(b), Plaintiff is entitled to an award of $1,500.00 in statutory damages, for
10

11   each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §

12   227(b) )(3)(C).
13
     87.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
14
     in the future.
15

16                              THIRD CAUSE OF ACTION

17           Negligent Violations of the Telephone Consumer Protection Act
18
     88.    Plaintiff repeats and incorporates by reference into this cause of action the
19
     allegations set forth above at Paragraphs 1-87.
20

21
     89.    The foregoing acts and omissions of Defendant constitute numerous and

22   multiple negligent violations of the TCPA, including but not limited to each and
23
     every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular 47
24
     U.S.C. § 227 (c)(5).
25


                             PLAINTIFF STARK'S INITIAL COMPLAINT- 19
                                                                                               19cv
     90.    As a result of Defendant's negligent violations of 47 U.S.C. § 227(c),

 2   Plaintiff is entitled an award of $500.00 in statutory damages, for each and every
 3
     violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
 4
     91.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
 5

 6
     in the future.

 7                             FOURTH CAUSE OF ACTION
 8
     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 9
                                     47 U.S.C. §227 et seq.
10
     92.    Plaintiff repeats and incorporates by reference into this cause of action the
11

12
     allegations set forth above at Paragraphs 1-90.

13   93.    The foregoing acts and omissions of Defendant constitute numerous and
14
     multiple knowing and/or willful violations of the TCPA, including but not limited
15
     to each and every one of the above cited provisions of 47 U.S.C. § 227(c), in
16

17   particular 47 U.S.C. § 227 (c)(5).

18   94.    As a result of Defendant's knowing and/or willful violations of 47 U.S.C. §
19
     227(c), Plaintiff is entitled to an award of$1,500.00 in statutory damages, for each
20
     and every violation, pursuant to 47 U.S.C. §227(c)(5).
21

22   95.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
23   in the future.
24
                                FIFTH CAUSE OF ACTION
25
                             California Invasion of Privacy Act
                             PLAINTIFF STARK'S INITIAL COMPLAINT- 20
                                                                                               19cv
                                     PC §632. 7 and PC §6372

 2   96.      Plaintiff repeats and incorporates by reference into this cause of action the

 3   allegations set forth above at Paragraphs 1-95.
 4
     97.      The foregoing acts and omission of Defendant constitute numerous and
 5
     multiple knowing and/or willful violations of CPA, including but not limited to
 6

 7   each and every one of the above cited provisions of California Penal Code §632,

 8
     §632.7 and §637.2
 9
     98.      As a result of Defendant's knowing and willful violation of CIPA sections
10
     PC §632 et seq, including PC §632.7, Defendant owes Plaintiff $5,000 per call.
11

12   99.      Plaintiff is also entitled to injunctive relief as expressly provided for within
13
     CIP A to prohibit Defendant from illegally recording calls to Plaintiff ever again.
14
                                     PRAYER FOR RELIEF
15
      WHEREFORE, Plaintiff requests judgment against Defendant for the following:
16

17                                 FIRST CAUSE OF ACTION

18             Negligent Violations of the Telephone Consumer Protection Act
19                                       47 U.S.C. §227(b)
20
           • As a result of Defendant's negligent violations of 47 U.S.C.
21
              §227(b)(l), Plaintiff is entitled to and request $500 in statutory damages, for
22
              each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).
23
           • Any and all other relief that the Court deems just and proper.
24
                                 SECOND CAUSE OF ACTION
25
     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
                               PLAINTIFF STARK'S INITIAL COMPLAINT- 21
                                                                                                 19cv
                                     47 U.S.C. §227(b)

 2     • As a result of Defendant's willful and/or knowing violations of 47 U.S.C.

 3         §227(6)( 1), Plaintiff is entitled to and request treble damages, as provided by

 4
           statute, up to$1,500, for each and every violation, pursuant to 47 U.S.C.

 5
           §227(6)(3)(8) and 47 U.S.C. §227(6)(3)(C).
       • Any and all other relief that the Court deems just and proper.
 6

 7                             THIRD CAUSE OF ACTION

 8     Negligent Violations of the Telephone Consumer Protection Act 47 U.S.C.
                                        §227(c)
 9
       • As a result of Defendant's negligent violations of 47 U.S.C.
10
           §227(c)(5), Plaintiff is entitled to and request $500 in statutory damages, for
11
           each and every violation, pursuant to 47 U.S.C. 227(c)(5).
12
       • Any and all other relief that the Court deems just and proper.
13
                             FOURTH CAUSE OF ACTION
14

     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
15
                                      47 U.S.C. §227(c)
16
       • As a result of Defendant's willful and/or knowing violations of 47 U.S.C.
17
           §227(c)(5), Plaintiff is entitled to and request treble damages, as provided by
18
           statute, up to $1,500, for each and every violation, pursuant to 47 U.S.C.
19
           §227( C)(5).
20
       • Any and all other relief that the Court deems just and proper.
21

22                                FIFTH CAUSE OF ACTION
23                              California Invasion of Privacy Act
24
                                     PC §632.7 and PC §637.2
       •   $5,000 per call for each such call that was recorded without consent or
25
           disclose of such recording at the beginning of the call.
                            PLAINTIFF STARK'S INITIAL COMPLAINT-22
                                                                                              19cv
        • Any and all other relief that the Court deems just and proper.

 2   Respectfully Submitted this pt day of October, 2019.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                           PLAINTIFF STARK'S INITIAL COMPLAINT-23
                                                                           19cv
